Title: To Thomas Jefferson from Robert Pleasants, 8 February 1797
From: Pleasants, Robert
To: Jefferson, Thomas


                    
                        Esteemed Friend
                        Curles 2d. mo. 8. 1797.
                    
                    I hope thou wilt excuse my not acknowledging before now thy acceptable favor of the 27th. Augt. last, on the subject of free schools. I am not insensible of the superior advantages which might reasonably be expected from Institutions of that sort, Established by law, and conducted in a proper Manner, but as I had no expectation at the time I wrote to thee, that such a law was likely to be obtained, I concluded it might at least be right to endeavour to do what might be practicable on a smaller Scale for the benifit of that oppressed and much neglected part of the human race among us; I was therefore much pleased to  understand it had been the subject of thy consideration and endeavours, to promote so necessary a work on so extensive a plan; and from the incouragement thou gave of promoting applications to the Assembly, I took some pains to endeavour to get a sight of the Bill, which thou mentions to have been prepared, and to be found in the propos’d Code of 1784. with an intention (could I have found it) to have consulted some of the leading members of the Assembly, and to have done as thou recommended to bring the matter before the House; but I have never yet been able to find it, either in the printed Copy of those revised laws or in the hands of those who I thought most likely to have it so that nothing was done by way of Petition. I find however by the laws past the last Session, that the subject of free schools was taken up, and an Act is passed for that purpose, but Confined to free Children; and though those of Colour are not exempted from the benifit of such schools, yet I can’t help fearing that the prevailing prejudices against that unfortunate race of people, will be an obstruction to an equal participation of the proposed benifit: It seems also doubtful, from the too general inattention to Institutions of a public nature, that this law may not be attended with all the good consequences which the importance of the subject requires. I am with great Esteem & respect Thy assured Friend.
                    
                        Robert Pleasants
                    
                    
                        P.S. I have no doubt but thy statement of the little account with Ro. Pleasants & Co. is a right one, and am perfectly satisfied with it.
                    
                